Judgment affirmed, without costs. A summary proceeding under section 330 of the Election Law does not lie for the purposes set forth in the petition (Matter of Kane v. Republican County Committee, 17 A D 2d 707, affd. 12 N Y 2d 658). Petitioners are neither candidates nor parties aggrieved with standing to maintain this proceeding (Matter of Kane v. Republican County Committee, supra; Matter of Donohue v. Cornelius, 17 N Y 2d 390). Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur.